I respectfully dissent. At the hearing on the motion to suppress, Officer Malone testified under direct examination that he entered the Avalon Bar during the early morning hours of February 2, 1990, for the purpose of verifying the validity of the establishment's liquor permit. The purpose for this inspection was to respond to complaints about possible drug activity, loud noise, and traffic congestion at that location. Malone also knew that in the past police officers had recovered firearms from bar patrons.
Malone explained that upon entering the tavern he illuminated the area in which appellee Bailey was standing with a high-powered flashlight. He further testified:
"Q. [By appellee's counsel]: And you got a clear view of Mr. Bailey dropping an object to the floor?
"A. Yes, sir, I did.
"Q. Did he drop it in front of him?
"A. He dropped it off to his left, sir, what would be his left side.
"Q. And did you, when you entered the bar and shined the light on him, saw him drop the object, were you approaching Mr. Bailey before or as he was dropping the object?
"A. As he was dropping it. I was six or seven feet away when it occurred."
As stated in the majority opinion, the Ohio Supreme Court has recognized that the issue to be resolved by the courts in cases such as the one sub judice "`is not abandonment in the strict property-right sense, but whether the person prejudiced by the search had voluntarily discarded, left behind, or otherwise relinquished his interest in the property in question * * *.'"State v. Freeman (1980), 64 Ohio St. 2d 291, 297, 18 O.O.3d 472, 476, 414 N.E.2d 1044, 1048 (quoting United States v. Colbert
[C.A.5, 1973], 474 F.2d 174, 176).
I am fully aware that the weight to be given the evidence and the credibility of the witnesses are matters for the factfinder. See State v. DeHass (1967), 10 Ohio St. 2d 230, 39 O.O.2d 366,227 N.E.2d 212, paragraph one of the syllabus. However, it is my opinion that the only reasonable conclusion to be drawn from the facts and circumstances of this case is that appellee Bailey voluntarily discarded the coin purse. Therefore, Bailey lacks standing to advance a Fourth Amendment objection to the seizure of the coin purse by *Page 749 
Malone. Accordingly, I would reverse the judgment of the trial court and remand this cause for trial.